UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-33009 Britton & Koontz Capital Corporation (Exact name of registrant as specified in its charter) Mississippi 64-0665423 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Main Street Natchez, Mississippi 39120 (Address of principal executive offices) (Zip Code) (601) 445-5576 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Common Stock, $2.50 Par Value Name of each exchange on which registered The NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. [] Yes[X] No Table of Contents Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No The aggregate market value of the registrant’s common equity held by non-affiliates at March 3, 2009, computed by reference to the price of $12.85 per share, the price at which the registrant’s common equity was last sold as of June 30, 2008, is $24,227,326. The registrant had 2,126,466 shares of common stock outstanding as of March 13, DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement of Britton & Koontz Capital Corporation with respect to its 2009 Annual Meeting of Shareholdersare incorporated by reference into Part III of this Annual Report on Form 10-K. Table of Contents CROSS REFERENCE INDEX TO FORM 10-K PART I Page No. ITEM1. * BUSINESS 1 ITEM 1A. * RISK FACTORS 7 ITEM 1B. * UNRESOLVED STAFF COMMENTS 7 ITEM2. * PROPERTIES 7 ITEM3. * LEGAL PROCEEDINGS 8 ITEM4. * SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 PART II ITEM5. * MARKET FOR REGISTRANT’S COMMON EQUITY , RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM6. * SELECTED FINANCIAL DATA 9 ITEM7. * MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM7A. * QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM8. * FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 25 ITEM9. * CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 68 ITEM 9A(T). * CONTROLS AND PROCEDURES 68 ITEM 9B. * OTHER INFORMATION 68 PART III ITEM 10. ** DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 69 ITEM 11. ** EXECUTIVE COMPENSATION 70 ITEM 12 ** SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 70 ITEM 13 ** CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 71 ITEM 14. ** PRINCIPAL ACCOUNTING FEES AND SERVICES 71 PART IV ITEM 15 * EXHIBITS, FINANCIAL STATEMENT SCHEDULES 71 SIGNATURES 73 EXHIBITS 74 * Included herein. ** Incorporated by reference from Britton & Koontz Capital Corporation’s Definitive Proxy Statement for its 2009 Annual Meeting of Shareholders in accordance with Instruction G(3) of Form 10-K. Table of Contents PART I This Annual Report on Form 10-K includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Although Britton & Koontz Capital Corporation (the “Company”) believes that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties which could cause the actual results to differ materially from the Company’s expectations.Such statements are based on management’s beliefs as well as assumptions made by and information currently available to management.When used in the Company’s documents or oral presentations, the words “anticipate,” “estimate,” “expect,” “objective,” “projection,” “forecast,” “goal” and similar expressions are intended to identify forward-looking statements.In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements, factors that could cause the Company’s actual results to differ materially from those contemplated in any forward-looking statements include, among others, increased competition, regulatory factors, economic conditions, changing market conditions, availability or cost of capital, employee workforce factors, costs and other effects of legal and administrative proceedings, and changes in federal, state or local legislative requirements.The Company undertakes no obligation to update or revise any forward-looking statements, whether as a result of changes in actual results or changes in assumptions or on account of other factors affecting such statements. The information set forth in this Annual Report on Form 10-K is as of March 13, 2009, unless otherwise indicated herein. Item 1.Business. General The Company Britton & Koontz Capital Corporation was organized as a Mississippi business corporation in July 1982.Later that year, the Company became a one-bank holding company registered under the Bank Holding Company Act of 1956, as amended, when it acquired all of the issued and outstanding shares of Britton & Koontz Bank, National Association, a national banking association headquartered in Natchez, Mississippi (the “Bank”).The Bank is a wholly-owned subsidiary of the Company, and stock of the Bank is the Company’s most significant asset. The Company’s major source of income in 2008 was dividends from the Bank in the amount of $2.8 million.The Company expects that dividends from the Bank will continue to be the Company’s major source of income in 2009.As of December 31, 2008, the Company had total consolidated assets of approximately $413 million and total consolidated stockholders’ equity of approximately $40 million.Financial information about the Company, including information with respect to revenues from external customers, profit and loss and total assets for 2008, 2007 and 2006, is contained in Item 8, Financial Statements and Supplementary Data. The Company has entered into a Trust Services Agreement with National Independent Trust Company, a national banking association doing business as Argent Trust Company, headquartered in Ruston, Louisiana.Effective January 1, 2007, Argent Trust Company assumed all responsibilities associated with the Bank’s trust services, having been duly appointed successor trustee for all Bank trust accounts.Argent Trust Company performs certain fiduciary services for customers transferred from and referred by the Bankto Argent Trust Company.In return, the Bankreceives a specified percentage of the fee income generated by Argent Trust Company. 1 Table of Contents The Bank The Bank provides commercial and consumer banking to customers in Adams and Warren Counties, Mississippi, and East Baton Rouge Parish, Louisiana, and the adjoining counties and parishes in Mississippi and Louisiana.The Bank conducts its full-service banking business from its main office and two branch offices in Natchez, Adams County, Mississippi, two branches in Vicksburg, Warren County, Mississippi, and one branch office in Baton Rouge, East Baton Rouge Parish, Louisiana.The geographical area serviced by the Bank is economically diverse and includes public and private sector industries, including government service, manufacturing, tourism, agriculture and oil and gas exploration.The Bank is not dependent on any one customer or group of customers in any of its activities, and it has no foreign operations. The products and services offered by the Bank include personal and commercial checking accounts, money market deposit accounts, savings accounts, automated clearinghouse services, safe deposit box facilities, and brokerage services.The Bank also offers access to automated teller machines and cash management services including remote deposit, money transfer, direct deposit payroll and sweep accounts.The Bank is a full-service residential and commercial mortgage lender and engages in other commercial and consumer lending activities, including, among other things, the issuance of VISA credit cards and letters of credit. Income from the Bank’s lending activities, including loan interest and fees, represent the largest component of the Bank’s total operating revenue.This source accounted for 61%, 71% and 71% of the Bank’s total operating revenue during 2008, 2007 and 2006, respectively, and the Company expects that income from lending activities will continue in 2009 to be the leading source of income related to the Bank’s activities.In addition to business and consumer lending, the bank invests a portion of its total assets in the securities market in order to earn a higher return compared to overnight positions.Investment security purchases are monitored closely and managed on a monthly basis by an asset liability committee comprised of three non-employee directors along with the Bank’s Chief Executive Officer and Chief Financial Officer.Investment income represents the second largest source of revenue for the Bank.For the 2008, 2007 and 2006 fiscal years, revenue in this segment amounted to 28%, 21% and 20% of the Bank’s total operating revenue, respectively.The bulk of the remainder of the Bank’s revenue in each of the last three years was fees related to deposit services. Competition There is significant competition among banks and bank holding companies in the Bank’s market areas and throughout Mississippi and Louisiana.The Bank competes with both national and state banks, savings and loan associations and credit unions for loans and deposits.The Bank also competes with large national banks from the principal cities in Louisiana and Mississippi for certain commercial loans.All of these numerous institutions, including the Bank, compete in the delivery of products and services on the basis of availability, quality and pricing.Most institutions track total deposits as an appropriate measure of penetration in each market.As of June 30, 2008, the last date such data is available, the Bank’s market share, in relation to total deposits, was approximately 32.6% and 4.12% for Adams and Warren Counties in Mississippi, respectively, and .29% in East Baton Rouge Parish in Louisiana. 2 Table of Contents The deregulation of depository institutions as well as the increased ability of non-banking financial institutions, such as finance companies, investment companies, insurance companies, brokerage companies and several governmental agencies, to provide services previously reserved to commercial banks has further intensified competition.Accordingly, the Bank now competes with these non-banking financial institutions, all of which are engaged in marketing various types of loans, commercial paper, short-term obligations, investments and other services.Because non-banking financial institutions are not subject to the same regulatory restrictions as banks and bank holding companies, in many instances they may operate with greater flexibility.The continued deregulation of the financial services industry may have a detrimental effect on the Bank’s long-term growth and profitability. In addition to the deregulation of the financial services industry, the increasing liberalization of the laws and regulations affecting the conduct of interstate banking activities makes it possible that competition in the Bank’s geographical market area will increase.If large, regional bank holding companies acquire branches in the Bank’s market area, they may offer a wider range of services than are currently offered by the Bank.Some of these regional competitors may take full advantage of the powers of “financial holding companies,” as defined in the Gramm-Leach-Bliley Financial Services Modernization Act of 1999, which is described below in the “Supervision and Regulation” section of this Item 1.In addition, these competitors are likely to be better capitalized than the Bank and the Company. Employees As of December 31, 2008, the Company had three full-time employees, who are alsoemployees of the Bank and compensated by the Bank. The Bank’s employees decreased from 102 full-time and 11 part-timeemployees at December 31, 2007, to 99 full-time and 11 part-time employees at December 31, 2008.The employees are not represented by a collective bargaining agreement.The Company believes that its relationship with its employees is good. Supervision and Regulation General The banking industry is extensively regulated under federal and state law.As a bank holding company, the Company is subject to regulation under the Bank Holding Company Act of 1956, as amended (the “BHCA”), and to supervision by the Board of Governors of the Federal Reserve System (the “Federal Reserve”).Pursuant to the BHCA, the Company may not directly or indirectly acquire the ownership or control of more than 5% of any class of voting shares or substantially all of the assets of any other company, including a bank, without the prior approval of the Federal Reserve.The BHCA further limits the activities of both the Company and the Bank to the business of banking and activities closely related or incidental to banking. 3 Table of Contents As a national bank, the Bank is subject to supervision and regular examination by the Office of the Comptroller of the Currency (the “Comptroller”).The examinations are undertaken to ensure the protection of the Deposit Insurance Fund (the “DIF”).In February, 2006, President George W. Bush signed The Federal Deposit Insurance Reform Act of 2005 (the “Reform Act”) into law.The Reform Act contains technical and conforming changes to implement deposit insurance reform, as well as a number of study and survey requirements.Among the highlights of this law was merging the Bank Insurance Fund and the Savings Association Insurance Fund into the new fund.This change was made effective March 31, 2006.The FDIC maintains the DIF by assessing depository institutions an insurance premium.The amount each institution is assessed is based on the balance of the insured deposits as well as on the degree of risk the institution poses to the insurance fund. In 1991, Congress enacted the Federal Deposit Insurance Corporation Improvement Act (“FDICIA”), which, among other things, substantially revised the depository institution regulatory and funding provisions of the FDIA.FDICIA also expanded the regulatory and enforcement powers of bank regulatory agencies.Most significantly, FDICIA mandates annual examinations of banks by their primary regulators and requires the federal banking agencies to take prompt “corrective action” whenever financial institutions do not meet minimum capital requirements.FDICIA establishes five capital tiers: “well capitalized,” “adequately capitalized,” “undercapitalized,” “significantly undercapitalized” and “critically undercapitalized.”A depository institution’s capitalization status will depend on how well its capital levels compare to various relevant capital measures and certain other factors, as established by regulation.As of December 31, 2008, the Bank maintained a capital level which qualified it as being “well capitalized” under such regulations. FDICIA also prohibits a depository institution from making any capital distribution (including payment of a dividend) or paying any management fee to its holding company if the depository institution would thereafter be “undercapitalized.” The banking industry is affected by the policies of the Federal Reserve.An important function of the Federal Reserve is to regulate the national supply of bank credit to moderate recessions and to curb inflation.Among the instruments of monetary policy used by the Federal Reserve to implement its objectives are: open-market operations in U.S.
